DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to the applicant’s reply filed September 9, 2022. In the applicant’s reply; claims 1, 3-5, 8-10, and 12-14 were amended, and claim 2 was cancelled.  Claims 1, 3-14 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Responses to Applicant’s Remark
Applicants' amendments filed on September 9, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on June 9, 2022.
Applicant’s amendments overcome the objection to the title of the specification, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of claims 1-14 under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of claims 1-14 under 35 U.S.C. 112 for being indefinite, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the anticipatory rejections of Claims 1-3 and 6-14 under 35 U.S.C. 102(a)(1) as being anticipated by Yamori et al. (US Patent US 8,553,764 B2, hereby referred to as “Yamori”), and the rejection is hereby withdrawn. 
Applicants' arguments filed on September 9, 2022 have been fully considered but they are not persuasive. The arguments with respect to the prior art have been considered but are moot in view of the new grounds of rejection were directed towards the application of Yamori in an anticipatory rejection, but due to the nature of Applicant’s amendments, further search has yielded the determination of Kan as being pertinent to the amended features. An updated grounds of rejection over prior art is presented below and necessitated by applicant’s amendments. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamori et al. (US Patent US 8,553,764 B2, hereby referred to as “Yamori”) in view of Kao and the admitted prior art and further in view of Roberts.
Consider Claims 1, 13 and 14. 
Yamori teaches: 
1. An information processing device that executes calculation of a neural network, comprising: a memory; and a processor coupled to the memory and the processor configured to: / 13. An information processing method by an information processing device that executes calculation of a neural network, the information processing method comprising: / 14. A non-transitory computer-readable recording medium storing an information processing program that causes an information processing device configured to execute calculation of a neural network to execute a process, the process comprising:  (Yamori: abstract, column 5 lines 20-30, Figure 1, )
1. set division positions for changing of a variable to be used for the calculation so that a quantization error based on a difference between the variable before the quantization and the variable after the quantization is reduced, / 13. setting division positions for changing of a variable so that a quantization error based on a difference between the variable before the quantization and the variable after the quantization is reduced; / 14. setting division positions for changing of a variable so that a quantization error based on a difference between the variable before the quantization and the variable after the quantization is reduced; (Yamori: column 9 all, Figures 3-4, column 12 lines 30-50, The direct motion vector calculator calculates the two motion vectors mvL0 and mvLl with the input macro block being the reference source by substituting 35 the co-located vector and the time intervals th and td for those in equations (1 ). More specifically, the direct motion vector calculator 20 divides the co-located vector by a ratio of the time interval th to the time interval td to calculate the two motion vectors mvL0 and mvLl. )
1. and quantize the variable based on the division position set. / 13. and quantizing the variable based on the set division position. / 14. and quantizing the variable based on the set division position. (Yamori: column 16 lines 2-37, The orthogonal transformer and quantizer 12 in the encoder 10 orthogonal-transforms and quantizes the prediction error signal calculated by the prediction error signal generator 11, thereby generating a quantization signal (S111). The orthogonal transformer and quantizer 12 transfers the quantization signal to each of the decoder 14 and the variable-length encoder 13 in the encoder 10.)
Yamori does not teach: 
1./13/14. set  division positions for changing a variable from floating-point number to fixed-point number, specify a combination of the division positions by changing each of the division positions so that a quantization error between the variable before the changing and the variable after the changing is minimized, and change the variable from floating-point number to fixed-point number based on the specified combination of the division positions.
Kan teaches: 
1. An information processing device that executes calculation of an arithmetic unit, comprising: a memory; and a processor coupled to the memory and the processor configured to: / 13. An information processing method by an information processing device that executes calculation of an arithmetic unit, the information processing method comprising: / 14. A non-transitory computer-readable recording medium storing an information processing program that causes an information processing device configured to execute calculation of an arithmetic unit to execute a process, the process comprising: (Kan: abstract, [0011] an arithmetic circuit for quantizing pre-quantized data includes a first input register to store first-format pre-quantized data that includes a mantissa of a floating-point number using a base-N numbering system (N: integer larger than or equal to 2), and includes an exponent for the mantissa, a second input register to store a quantization target exponent indicative of an exponent to be achieved for quantization of the pre-quantized data, an exponent-correction-value indicating unit to indicate an exponent correction value for the quantization target exponent, an exponent generating unit to generate a quantized exponent obtained by subtracting the exponent correction value from the quantization target exponent, a shift amount generating unit to generate a shift amount…and a first output register to store quantized data) 
set  division positions for changing a variable from floating-point number to fixed-point number, (Kan: [0070] FIG. 1 is a drawing illustrating an example of numerical representation for a multiple-precision floating point number. [0071]-[0072] FIG. 2)
specify a combination of the division positions by changing each of the division positions so that a quantization error between the variable before the changing and the variable after the changing is minimized, (Kan: [0072] FIG. 2 is a drawing illustrating an example of division of a multiple-precision floating-point number into plural fixed-precision floating-point numbers. In this example, a multiple-precision floating-point number 11 including a first byte serving as a sign and an exponent and second through twenty-first bytes serving as a mantissa is divided into three fixed-precision floating-point numbers. Each byte of the mantissa may represent a two-digit decimal number expressed in the BCD. [0073] The seven bytes (i.e., 14 digits) of the second through eighth bytes of the mantissa are attached to the first byte serving as the sign and the exponent of the original expression, thereby producing a first fixed-precision floating point number 12. The seven bytes (i.e., 14 digits) of the ninth  through fifteenth bytes of the mantissa are attached to a byte that represents the original sign and an exponent obtained by subtracting 14 from the original exponent, thereby producing a second fixed-precision floating-point number 13. [0074]-[0078])
and change the variable from floating-point number to fixed-point number based on the specified combination of the division positions. (Kan: [0079] FIG. 3 is a drawing illustrating each byte of the two fixed-precision floating-point numbers. As illustrated in FIG. 3, a0 has the three bytes as illustrated as a fixed-precision floating-point number 15, and al has the three bytes as illustrated as a fixed-precision floating-point number 16. [0080] FIG. 4 is a drawing illustrating each byte of a multiple-precision floating-point number that is expressed by a sum of the two fixed-precision floating-point numbers. A multiple-precision floating-point number S that is expressed as the sun1 of the fixed-precision floating-point numbers a0 and a1 illustrated in FIG. 3 has the seventeen bytes as illustrated as a multiple-precision floating-point number 17 illustrated in FIG. 4. Conversion from the representation for a0 and a1 illustrated in FIG. 3 into the representation for S (multiple-precision floating-point number 17) illustrated in FIG. 4 gives rise to problems as follows.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the method and system of Yamori for image analysis and processing using a quantizer encoder to leverage Kan’s algorithm for quantizing pre-quantized data as the algorithm is easily applied to the realm of image processing. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Yamori in order to leverage a more robust algorithm for quantizing data as proposed by Kan, because it improves overall computational efficiency Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface or programming techniques, without changing a “fundamental” operating principle of Yamori, while the teaching of Kan continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of enhanced accuracy and computational efficiency. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Consider Claim 3. The combination of Yamori and Kan teaches: The information processing device according to claim 2, wherein the processor is configured to: repeatedly execute a process of changing the division positions one by one and finding the division positions that cause quantization errors to be smallest until the division positions are no longer changed, and set the division positions that are no longer changed as the division positions to be used for the changing.(Yamori: column 16 lines 37-60, More specifically, the moving picture encoding apparatus 1 sets the co-located vector such that the time interval between the pictures as the reference destination and the reference source of the co-located vector is longer than the time interval between the encoding target picture including the macro block and the picture as the reference destination or the reference source of the co-located vector. The moving picture encoding apparatus 1 thus prevents a motion prediction error contained in the co-located vector from increasing in the motion vector calculated from the co-located vector. The moving picture encoding apparatus 1 increases the prediction accuracy to the motion of the image in the macro block of the co-located vector in the temporal direct mode. As a result, the moving picture encoding apparatus 1 not only increases the macro blocks to which the temporal direct mode is applied, but also increases the encoding efficiency of the moving picture data. Kan: [0079] FIG. 3 is a drawing illustrating each byte of the two fixed-precision floating-point numbers. As illustrated in FIG. 3, a0 has the three bytes as illustrated as a fixed-precision floating-point number 15, and al has the three bytes as illustrated as a fixed-precision floating-point number 16. [0080] FIG. 4 is a drawing illustrating each byte of a multiple-precision floating-point number that is expressed by a sum of the two fixed-precision floating-point numbers. A multiple-precision floating-point number S that is expressed as the sun1 of the fixed-precision floating-point numbers a0 and a1 illustrated in FIG. 3 has the seventeen bytes as illustrated as a multiple-precision floating-point number 17 illustrated in FIG. 4. Conversion from the representation for a0 and a1 illustrated in FIG. 3 into the representation for S (multiple-precision floating-point number 17) illustrated in FIG. 4 gives rise to problems as follows.)

Consider Claim 6. The combination of Yamori and Kan teaches: The information processing device according to claim 2, wherein the processor is configured to when changes in the quantization error indicate downward convex characteristics, sequentially change a first division position of the division positions from another division position adjacent to the first division position and determines that the quantization error is smallest when the quantization error turns from decreasing to increasing. (Yamori: column 16 lines 1-67, The prediction mode determiner 21 thus selects as the prediction mode applicable to the input macro block the prediction mode of a minimum cost. Operations Sl0l-Sll0 are skipped for the macro block 35 undergoing neither inter-encoding nor intra-encoding. In operation Slll, the orthogonal transformer and quantizer 12 orthogonal-transforms the input macro block.)

Consider Claim 7. The combination of Yamori and Kan teaches: The information processing device according to claim 1, wherein the processor is configured to start executing a process of setting the division positions from an initial state in which the division positions are set at equal intervals. (Yamori: column 16 lines 37-60, More specifically, the moving picture encoding apparatus 1 sets the co-located vector such that the time interval between the pictures as the reference destination and the reference source of the co-located vector is longer than the time interval between the encoding target picture including the macro block and the picture as the reference destination or the reference source of the co-located vector. The moving picture encoding apparatus 1 thus prevents a motion prediction error contained in the co-located vector from increasing in the motion vector calculated from the co-located vector. The
moving picture encoding apparatus 1 increases the prediction accuracy to the motion of the image in the macro block of the co-located vector in the temporal direct mode. As a result, the moving picture encoding apparatus 1 not only increases the macro blocks to which the temporal direct mode is applied, but also increases the encoding efficiency of the moving
picture data.)

Consider Claim 8. The combination of Yamori and Kan teaches: The information processing device according to claim 1, wherein the processor is configured to set the division positions using an absolute value of the variable. (Yamori: column 15 lines 50-60, The prediction mode determiner 21 calculates costs representing evaluation values of code amounts of the input macro blocks in each of the intra-encoding mode, the forward prediction mode, the backward prediction mode, the bi-directional prediction mode, and the temporal direct mode. The prediction mode determiner 21 selects as a prediction mode 55 applicable to the input macro block a prediction mode of a minimum cost (operation S108). The prediction mode determiner 21 notifies the prediction image generator 22 of the selected prediction mode)

Consider Claim 9. The combination of Yamori and Kan teaches: The information processing device according to claim 1, wherein the processor is configured to set the division positions using the variable distinguished between positive and negative values. (Yamori: column 15 lines 50-60, The prediction mode determiner 21 calculates costs representing evaluation values of code amounts of the input macro blocks in each of the intra-encoding mode, the forward prediction mode, the backward prediction mode, the bi-directional prediction mode, and the temporal direct mode. The prediction mode determiner 21 selects as a prediction mode 55 applicable to the input macro block a prediction mode of a minimum cost (operation S108). The prediction mode determiner 21 notifies the prediction image generator 22 of the selected prediction mode)

Consider Claim 10. The combination of Yamori and Kan teaches: The information processing device according to claim 1, wherein the processor is configured to set the number of division positions corresponding to a number 2m (m is a natural number of 1 or greater) of variables after the changing.(Yamori: column 24 lines 20-47, In such a case, the co-located 20 vector decider 35 sets as the motion vector MV2(Vx2,Vy2) a motion vector of the macro block including the center position of the shift block, from among a plurality of macro blocks on the past reference picture. From among the macro blocks on the past reference picture, a macro block may at least 25 partially overlap the shift block. The co-located vector decider 35 may determine the motion vector MV2(Vx2,Vy2) by weighted-averaging the overlapping macro blocks with an area of overlapping regions.)

Consider Claim 11. The combination of Yamori and Kan teaches: The information processing device according to claim 1, wherein the processor is configured to: repeatedly execute a batch process including a forward propagation process of sequentially executing calculation from an input side of the neural network, a back-propagation process of sequentially executing calculation from an output side of the neural network, and an update process of updating the variable based on a result of the back-propagation process, and in each of the batch processes, set the division position to be used in a next batch process after the update process. (Yamori: column 12 lines 60-67, column 13 lines 1-55, If the type of the encoding target picture is a P picture, the prediction mode determiner 21 selects one of the inter-encoding mode and the intra-encoding mode as an applicable prediction mode. Whether the inter-encoding mode is a forward prediction mode referring to a prior picture or a backward prediction mode referring to a subsequent picture may be determined based on information indicating a position of an encoding target picture within the GOP. If the encoding target picture is a 8 picture, the prediction mode determiner 21 selects as an applicable prediction mode one mode from the intra-encoding mode, the forward prediction mode, the backward prediction mode, the bi-directional prediction mode,
and the temporal direct mode.)

Consider Claim 12. The combination of Yamori and Kan teaches: The information processing device according to claim 1, wherein the processor is configured to use the division position set by the position setting unit to change the variable to be used for inference of the neural network. (Yamori: column 24 lines 20-47, In such a case, the co-located 20 vector decider 35 sets as the motion vector MV2(Vx2,Vy2) a motion vector of the macro block including the center position of the shift block, from among a plurality of macro blocks on the past reference picture. From among the macro blocks on the past reference picture, a macro block may at least 25 partially overlap the shift block. The co-located vector decider 35 may determine the motion vector MV2(Vx2,Vy2) by weighted-averaging the overlapping macro blocks with an area of overlapping regions.)


Allowable Subject Matter
Claims 4-5, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 and 11 are not rejected because the prior art fails to teach the device of Claim 4, Claim 5, and Claim 11, which specifically comprises the following features in combination with other recited limitations: 
-; 4. (Currently amended) The information processing device according to claim 1, wherein the processor acquires the quantization error loss using Equation (4)

    PNG
    media_image1.png
    106
    349
    media_image1.png
    Greyscale

where n is the number of variables to be changed (n is a natural number of 2 or greater), k; is the number of non-zero elements of a variable W; to be changed, and Wk is a variable that has the same number of elements as the variable W; and of which the elements are a number k of elements extracted from the variable W; in descending order of absolute value and elements of 0 other than the extracted elements.
-;5. (Currently amended) The information processing device according to claim 1, wherein the processor is configured to when changes in the quantization error indicate downward convex characteristics, use a golden-selection search algorithm to search the division positions that causes the quantization error to be smallest.
-;11. (Original) The information processing device according to claim 1, wherein the processor is configured to: repeatedly execute a batch process including a forward propagation process of sequentially executing calculation from an input side of the neural network, a back-propagation process of sequentially executing calculation from an output side of the neural network, and an update process of updating the variable based on a result of the back-propagation process, and in each of the batch processes, set the division position to be used in a next batch process after the update process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662

2662

/TAHMINA ANSARI/

December 12, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662